ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
L-3 Communications Corporation                )      ASBCA No. 59831
                                              )
Under Contract No. W91CRB-11-C-0134           )

APPEARANCES FOR THE APPELLANT:                       Karen L. Manos, Esq.
                                                     Melissa L. Farrar, Esq.
                                                      Gibson, Dunn & Crutcher, LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Lawrence S. Rabyne, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Arlington Heights, IL

               OPINION BY ADMINISTRATIVE JUDGE STEMPLER

      The parties have settled their dispute and requested that the Board enter
judgement in favor of appellant.

       Accordingly, it is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e),
7108(b), and the parties' stipulation and agreement, that the appeal is sustained. In the
nature of a consent judgment, the Board makes a monetary award to appellant in the
amount of $1,763,749. Interest shall be paid on this amount pursuant to 41 U.S.C.
§ 7109 from 8 October 2014 until date of payment.

       Dated: 24 November 2015



                                               ~   MARK .            LE
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
      I concur                                        I concur


..
~~~-s~..,e~~.
      PETERD. TING
                                                        ~Q~
                                                      O~.WILSON                      -----=
      Administrative Judge                            Administrative Judge
      Acting Vice Chairman                            Armed Services Board
      Armed Services Board                            of Contract Appeals
      of Contract Appeals


          I certify that the foregoing is a true copy of the Opinion and Decision of the
     Armed Services Board of Contract Appeals in ASBCA No. 59831, Appeal of L-3
     Communications Corporation, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                2